UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File No. 000-22166 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-1439182 (I.R.S. Employer Identification No.) 2350 Helen Street, North St. Paul, Minnesota ( Address of principal executive offices) (Zip Code) (651) 770-2000 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,“ “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by a checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes £No R Number of shares of Common Stock, $.001 par value, outstanding on May 4, 2011 AETRIUM INCORPORATED INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2011 and 2010 5 Notes to unaudited condensed consolidated financial statements 6 - 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 - 13 Item 4. Controls and Procedures 13 PART II.OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Reserved 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 31.3 EXHIBIT 32.1 2 PART 1. FINANCIAL INFORMATION Item 1.Financial Statements AETRIUM INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) ASSETS March 31, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets 74 67 Total current assets Property and equipment: Furniture and fixtures Equipment Less accumulated depreciation and amortization ) ) Property and equipment, net 83 98 Other asset 38 41 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued compensation Other accrued liabilities Total current liabilities Noncurrent accrued liabilities Commitments and contingencies Shareholders' equity: Common stock, $.001 par value; 30,000,000 shares authorized; 10,781,451 shares issued and outstanding 11 11 Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 AETRIUM INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data) Three months ended March 31, Net sales $ $ Cost of goods sold Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income (loss) from operations ) Interest income 13 16 Income (loss) before income taxes ) Income taxes — — Net income (loss) $ ) $ Income (loss) per share: Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 4 AETRIUM INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three months ended March 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization expense 15 13 Share-based compensation expense Changes in assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) ) Other asset 3 — Trade accounts payable Accrued compensation ) Other accrued liabilities 47 ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment — ) Collection of note receivable 26 27 Net cash provided by investing activities 26 12 Cash flows from financing activities: Proceeds from exercise of stock options — 56 Net cash provided by financing activities — 56 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 5 AETRIUM INCORPORATED NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The condensed consolidated balance sheet at December 31, 2010 has been derived from our audited financial statements. In the opinion of management, the unaudited interim condensed consolidated financial statements include all adjustments (consisting only of normal, recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the operating results to be expected for the full year or any future period. The accompanying unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted, pursuant to such rules and regulations. Therefore, these financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes included in our Annual Report on Form 10-K for the year ended December 31, 2010. 2. INCOME (LOSS) PER COMMON SHARE Basic income (loss) per common share is computed by dividing net income (loss) by the weighted-average number of common shares outstanding during each period. Diluted income per share is computed by dividing net income by the weighted-average number of common shares and common equivalent shares outstanding during each period. Common equivalent shares includes dilutive stock options computed using the treasury stock method. For loss periods, the computation of diluted loss per share excludes the impact of stock options because they would be antidilutive and diluted loss per share is therefore the same as basic loss per share.A reconciliation of the number of shares used in the computations of basic and diluted income (loss) per share follows (in thousands): Three months ended March 31, Weighted average common shares outstanding, basic Dilutive stock options — Weighted average common shares outstanding, diluted For the three month period ended March 31, 2011, all stock options were excluded from the diluted computation because they would be antidilutive given the net loss recognized in that period. For the three month period ended March 31, 2010, options to purchase approximately 163,000 common shares were excluded from the diluted computation because their exercise prices exceeded the average market value of our common stock for the period and they would therefore be antidilutive to income per share. As of March 31, 2011, there were 1,886,784 stock options outstanding that could have potentially impacted diluted income per share. 3. RECENT ACCOUNTING PRONOUNCEMENTS In January 2010, the Financial Accounting Standards Board (FASB) issued authoritative guidance for fair value measurements that requires additional disclosures and clarifications to existing disclosures. This authoritative guidance requires a reporting entity to disclose separately the amounts of significant transfers in and out of Level1 and Level2 investments and describe the reasons for these transfers. This authoritative guidance also requires enhanced disclosure of 6 activity in Level3 investments. The new disclosures and clarifications of existing disclosures for Level1 and Level2 investments became effective for Aetrium in the first quarter of fiscal year 2010 and the disclosure requirements regarding activity in Level3 investments became effective for Aetrium in the first quarter of fiscal year 2011. The implementation of this authoritative guidance had no impact on our consolidated financial position, results of operations or cash flows. In October 2009, the FASB issued authoritative guidance for revenue recognition with multiple deliverables. This authoritative guidance impacts the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting. Additionally, this guidance modifies the manner in which the transaction consideration is allocated to separately identified deliverables by no longer permitting the residual method of allocating arrangement consideration. This guidance became effective for Aetrium in the first quarter of fiscal year 2011 and its implementation did not have a material impact on our consolidated financial position or results of operations. In October2009, the FASB issued new accounting guidance for the accounting for certain revenue arrangements that include software elements. The new guidance amends the scope of pre-existing software revenue guidance by removing from the guidance non-software components of tangible products and certain software components of tangible products. This guidance became effective for Aetrium in the first quarter of fiscal year 2011 and its implementation did not have a material impact on our consolidated financial position or results of operations. 4. INVENTORIES Inventories are comprised of the following (in thousands): March 31, December 31, Purchased parts and completed subassemblies $ $ Work-in-process Finished goods, including saleable demonstration equipment Equipment shipped, subject to revenue deferral 24 Total inventories $ $ 5. OTHER ACCRUED LIABILITIES Other accrued liabilities are comprised of the following (in thousands): March 31, December 31, Accrued commissions $
